
	
		II
		111th CONGRESS
		2d Session
		S. 3871
		IN THE SENATE OF THE UNITED STATES
		
			September 29, 2010
			Mr. Leahy introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend chapter 13 of title 28, United States Code, to
		  authorize the designation and assignment of retired justices of the Supreme
		  Court to particular cases in which an active justice is recused.
		  
	
	
		1.Designation and assignment of
			 retired Supreme Court JusticesSection 294 of title 28, United States Code,
			 is amended—
			(1)in subsection
			 (a), by inserting (1) after (a);
			(2)by adding at the
			 end the following:
				
					(2)Any retired Chief Justice of the
				United States or any retired Associate Justice of the Supreme Court may be
				designated and assigned to serve as a justice on the Supreme Court of the
				United States in a particular case if—
						(A)any active justice is recused from
				that case; and
						(B)a majority of active justices vote to
				designate and assign that retired Chief Justice or Associate
				Justice.
						;
				and
			(3)in subsection
			 (d), by striking No such designation or assignment shall be made to the
			 Supreme Court. and inserting Except as provided under subsection
			 (a)(2), no designation or assignment under this section shall be made to the
			 Supreme Court..
			
